Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151843                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 151843
                                                                    COA: 318560
                                                                    Ionia CC: 2013-015693-FH
  FLOYD PHILLIP ALLEN,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the second-offense habitual-offender enhancement set forth under MCL
  769.10 may be applied to the sentence prescribed under MCL 28.729(1)(b).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
           t1028
                                                                               Clerk